Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-15 and 17-19 without traverse in the reply filed on 27 Oct. 2021 is acknowledged.  
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 Oct. 2021.

Claim Objections
Claims 11, 12, and 14 are objected to because of the following informalities:  
Claim 11, lines 1-2 and claim 12, line 2, insert “at least one” after “the” and before “functional”
Claim 12, line 2 and claim 14, line 2, insert “at least one” after “the” and before “hard”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the graft polymer layer (A2) is consisting of a polymer of a monomer mixture consisting of the acrylate…” in lines 2-4.  It is not clear how a mixture can include only one component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii).
Regarding claims 1-3 and 7, Fujii teaches an acrylic resin film having excellent solvent resistance and transparency comprising thermoplastic polymer and two rubber-containing particles, B (particles B of the present claims) and C (particles A of the present claims), with B 
Fujii teaches the total amount of particles B and C (B and A) is 5 to 40 wt.% of the total resin film (claim 3), the total elastic portion of particles B and C (B and A) is 4 to 39 wt.% of the total resin film (claim 4), the mass ratio of particle B (B) to particle C (A) is 10/90 to 40/60 (claim 5), the elastic component B-2 (B-1 of the claimed invention) is 40-80 wt.% of the combined amount of B-1 and B-2 (paragraph 0030), and B-3 (B-2 of the claimed invention) is 10 to 400 parts by mass per 100 parts by mass of the total amount of B-1 and B-2 (paragraph 0033).
Thus, particle B is 0.5 (5/(1+9)) to 16 wt.% (40/(1+1.5)) of the resin film, and the elastic portion of particle B (B-2, or B-1 of the present invention) is 8 (100/(100+400)*40%) to 72 wt.% 
Fujii teaches the thickness of the acrylic resin film is 300 [Symbol font/0x6D]m or less, or preferably 15 to 200 [Symbol font/0x6D]m (paragraph 0070).  Fujii teaches his film can be used for automobile interior parts (paragraph 0082).
In light of the overlap between the claimed acrylic resin film and that disclosed by Fujii, it would have been obvious to one of ordinary skill in the art to use an acrylic resin film that is both disclosed by Fujii and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 4, Fujii teaches the elements of claim 1, and Fujii teaches particle B is 0.5 (5/(1+9)) to 16 wt.% (40/(1+1.5)) of the resin film and particle C (A) is 4.5 (5/(1+1/9)) to 24 wt.% (40/(1+40/60)) of the resin film.
Regarding claim 5, Fujii teaches the elements of claim 1, and Fujii teaches the C-2 (A-2) layer comprises methyl methacrylate and methyl acrylate (paragraph 0044).
Regarding claims 8-9, the recitation in the claims that the acrylic resin film is “for a target to which a liquid containing organic solvent is applied where the liquid forms a hard coat” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii) in view of Besecke et al. (US Patent 4,612,358, published 16 Sep. 1986, hereinafter Besecke).
Regarding claim 6, Fujii teaches the elements of claim 1.
Fujii does not teach the inclusion of a reactive ultraviolet absorber in his polymer layer C-2 (A-2 of the claimed invention).
Besecke teaches the incorporation of a UV-absorbing monomers into polymers comprising methacrylic monomers (Abstract and col. 2, lines 53-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate UV-absorbing monomers as taught by Besecke into any or all of the (meth)acrylate polymers in the acrylic resin film of Fujii, including the outer methacrylate shells C-2 (A-2) of Fujii’s C (A) particles.  Besecke teaches his UV absorbing monomers and the resulting polymers have strongly absorbing effect for UV radiation (col. 1, .

Claim 8-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii) in view of Hayashida et al. (US Patent Application 2005/0112365 A1, published 26 May 2005, hereinafter Hayashida).
Regarding claims 8-12, 15, and 17, Fujii teaches the elements of claim 1, and Fujii teaches an acrylic resin film having excellent solvent resistance and transparency (Abstract).
Fujii does not teach the coating of his acrylic resin film with a hard coat layer.
Hayashida teaches a hard coat layer comprising siloxane and an epoxy curing agent for polymethyl methacrylate substrates (Abstract and paragraphs 0085, 0088, 0102, and 0171).  Hayashida teaches that the hard coat agent composition includes a solvent (paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the hard coat layer taught by Hayashida onto the acrylic resin film of Fujii.  Hayashida teaches that his hard coat is excellent in anti-staining property, lubricity, scratch resistance, and abrasion resistance (Abstract).
Therefore, the acrylic resin film of Fujii is the target or surface onto which the coating composition in a liquid solvent as taught by Hayashida is applied.

Claims 8-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US Patent Application 2018/0067234 A1, published 8 Mar. 2018, hereinafter Fujimoto) in view of Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii) and .
Regarding claims 8-14 and 17-19, Fujimoto teaches an anti-glare hard coat laminated film, with one embodiment having the layers in the following order: first hard coat, second hard coat, transparent resin film layer, and a third hard coat (Abstract and paragraph 0127).  Fujimoto teaches his laminate may also include a high refractive index layer, a low refractive index layer (paragraph 0130).  Fujimoto teaches the first and second hard coat layers contain a solvent for easy application (paragraphs 0063 and 0088).  Fujimoto teaches that the transparent resin film is a multi-layer obtained by sequentially laminating a first acrylic layer, an aromatic polycarbonate resin layer, and a second acrylic resin layer (paragraph 0114).  Fujimoto teaches that his anti-glare hard coat laminated film is suitable for a member of an apparatus having a touch panel function, such as a car navigation apparatus (paragraph 0006).
Fujimoto does not disclose the use of the acrylic resin film of claim 1.
Fujii teaches an acrylic resin film having excellent solvent resistance and transparency comprising an alkyl methacrylate monomer and two rubber-containing particles, B (particles B of the present claims) and C (particles A of the present claims), with B particles having a triple layer structure and an average size of 0.2-0.4 [Symbol font/0x6D]m (that is, 200 – 400 nm), and with C particles having an elastic inner layer composed of alkyl acrylate and one or more outer layers comprising 50 wt.% or more of methacrylic acid alkyl ester (Abstract and paragraph 0044).  Thus, layer C-2 (A-2) has less than 8 wt.% of an acrylate with an alkyl ester having two or more carbon atoms.  Fujii teaches that particle B (B) has an innermost layer comprising methacrylate alkyl ester, an intermediate elastomeric layer comprising an acrylic acid alkyl ester, and an 
Fujii teaches the total amount of particles B and C (B and A) is 5 to 40 wt.% of the total resin film (claim 3), the total elastic portion of particles B and C (B and A) is 4 to 39 wt.% of the total resin film (claim 4), the mass ratio of particle B (B) to particle C (A) is 10/90 to 40/60 (claim 5), the elastic component B-2 (B-1 of the claimed invention) is 40-80 wt.% of the combined amount of B-1 and B-2 (paragraph 0030), and B-3 (B-2 of the claimed invention) is 10 to 400 parts by mass per 100 parts by mass of the total amount of B-1 and B-2 (paragraph 0033).
Thus, particle B is 0.5 (5/(1+9)) to 16 wt.% (40/(1+1.5)) of the resin film, and the elastic portion of particle B (B-2, or B-1 of the present invention) is 8 (100/(100+400)*40%) to 72 wt.% (100/(100+10)*80%) of particle B, so the elastic portion of particle B is 0.04 (0.5*8%) to 11.5 wt.% (16*72%) of the resin film.
Fujii teaches the thickness of the acrylic resin film is 300 [Symbol font/0x6D]m or less, or preferably 15 to 200 [Symbol font/0x6D]m (paragraph 0070).  Fujii teaches his film can be used for automobile interior parts (paragraph 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic resin film of Fuji as the acrylic resin films in the 
Fujimoto does not teach the location of the low- and high-refractive-index layers in his anti-glare hard coat laminated film.  As evidenced by Nouvelot, it is well known that antireflection coatings comprise alternatively high refractive index layers and low refractive index layers (paragraph 0005).  Therefore, it is the examiner’s position it would have been obvious to one of ordinary skill in the art to vary the location of these layers, including having the high-refractive-index layer between the low-index-refractive layer and the hard coat layers, in order to provide an antireflection coating to the hardcoat layers, and thereby, arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Berzinis et al. (US Patent Applications 2003/0236350 A1, published 25 Dec. 2003, 2006/0069210 A1, published 30 Mar. 2006, and 2010/0093915 A1, published 15 Apr. 2010) teach an impact-modified composition with two particle sizes.  Fukamachi et al. (JP 2015/096575 A, published 21 May 2015) teach an acrylic resin with two grafted-rubber particles of different sizes; Fukamachi does not disclose the size of the particles with their grafted layers.  Kang et al. (US Patent Application 2011/0097561 A1, published 28 Apr. 2011) teach an optical film with two graft copolymers-rubber particles of different sizes.  Nagasaka et al. (JP 2005/200502 A, published 28 Jul. 2005) teach an impact resistant resin containing two .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.